Citation Nr: 1418127	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  11-03 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a mandible disability.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to December 1979, September 1983 to September 1989, and June 2005 to August 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in March 2013.  A transcript of the hearing has been associated with the claims file.


FINDING OF FACT

The evidence concerning whether the Veteran's current mandible disability is related to his in-service jaw injury stands in relative equipoise.


CONCLUSION OF LAW

The criteria for service connection for a mandible disability have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

In this decision, the Board grants service connection for the Veteran's mandible disability.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

II.  Service Connection for a Mandible Disability

In October 2008, the Veteran filed a claim of service connection for locking of the jaw that he attributes to a former jaw condition for which he underwent in-service surgery.  The record shows that he underwent surgery to correct severe mandibular retrusion and an impinging overbite, which included a mandibular adjustment, sometime during the period June 1988 to May 1989.  During his March 2013 hearing, the Veteran stated that he was asymptomatic following his in-service surgery and began to experience symptoms that he attributes to his jaw condition during his last period of service, which was from June 2005 to August 2006.

In an August 2009 rating decision, the RO denied the Veteran's claim of service connection, which the RO characterized as a claim for locking jaw/left mandible, on the basis that the evidence shows that the Veteran has the congenital or developmental defects of severe mandibular retrusion and impinging overbite, VA regulations do not permit service connection for disabilities due to congenital or developmental defects, and these conditions were not shown to have been permanently aggravated by service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Notably, mere congenital or developmental defects, absent, displaced or supernumerary parts, refractive error of the eye, personality disorder, and mental deficiency are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. § 4.9 (2013).  

If a preexisting disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2013); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

However, when no preexisting medical condition is noted upon entry into service, a veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111 (West 2002).  When that that is the case, the burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096.  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Here, the RO has raised the question of whether the Veteran's mandibular disability is a defect or disease.  Thus, it is important to determine whether the condition is "more or less stationary in nature" (a defect) or instead whether it is "capable of improving or deteriorating."  See Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009); VAOPGCPREC 82-90 (July 18, 1990).  The Board finds that there is no competent evidence of record that characterizes the Veteran's current jaw disability as a congenital or developmental defect.  Also, in an October 1989 letter following the conclusion of the active portion of the Veteran's surgical treatment, private orthodontist Dr. W.K. stated that it was important for the Veteran to know that teeth have a tendency to shift over time due to oral pressures and forces from the dental bite.  This statement informs the Board that this condition is not stationary in nature, as it is capable of deteriorating.  The Board finds therefore that the Veteran's mandible condition is a disease.

The RO also raised the question of whether the Veteran's condition preexisted his service.  The Board finds that a June 1983 report of medical examination appears to be a report of an enlistment examination for the period of active service that is relevant to the present appeal.  Because this examination report does not show that the Veteran had a mandible condition when he was accepted into service for the period during which he underwent surgery and the evidence does not show that this condition preexisted service, the Board presumes that the Veteran was in sound condition upon his acceptance and finds that this presumption has not been rebutted.

In a January 2009 letter, private dentist Dr. P.J. noted that the Veteran's jaw condition has deteriorated and recommended a consult with the clinician who treated the Veteran during and following his previous jaw surgery.  In a subsequent May 2010 letter, Dr. P.J. stated that the Veteran has been his patient since 1985 when the Veteran began treatment for symptoms such as muscle pain, soreness, and tightness in the neck in addition to tender areas in biting muscles and excess wear on the teeth.  Dr. P.J. indicated that the Veteran's surgery and orthodontic treatment helped to alleviate many of these problems, which began to recur in 2006.  The doctor noted that the Veteran's recent symptoms of bruxism and jaw/neck pain are related, but concluded that they are most likely caused by stress.

During a June 2009 VA examination, the reporting examiner noted that the Veteran previously underwent maxillary and mandibular surgeries to correct an overbite and that the Veteran experienced symptoms including locking of the jaw at that time.  With regard to the present functioning of the Veteran's mandible, the examiner noted that the Veteran has experienced popping, pain on subluxation, locking of the jaw, and bruxism over the past year as well as speech interference.  He also noted that the mandible is displaced by 1 millimeter and that the Veteran's inter-incisal range of motion is limited.  After noting that the Veteran's current symptoms began 20 years after his jaw surgery, the examiner concluded that his current symptoms are least likely related to anything done while on active military duty.

The evidence shows that the Veteran is currently experiencing symptoms that are similar to the symptoms that he was experiencing before he underwent jaw surgery during service, and thus, the Board finds that the Veteran has exhibited continuing symptoms of a mandible disability.  While the June 2009 VA examiner and Dr. P.J. opined that it is unlikely that the Veteran's symptoms are due to his service because his symptoms recurred 20 years later and that the Veteran's symptoms are likely due to stress, neither clinician addressed whether the condition for which the Veteran sought correction-bite misalignment-is one that could possibly recur and be productive of symptomatology such as what the Veteran currently demonstrates.  As a result, the Board finds that the Veteran's competent and credible report of his in-service and postservice symptomatology together with Dr. W.K.'s October 1989 statement that the Veteran's teeth could shift again over time are the most probative evidence of record with regard to establishing a nexus between the Veteran's in-service injury and current mandible disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").

For the foregoing reasons, the Board finds that service connection for the Veteran's mandible disability is warranted.  See 38 U.S.C.A. § 3.303.


ORDER

Service connection for a mandible disability is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


